



Employment Agreement
This Employment Agreement (this “Agreement”), dated as of October 26, 2017 (the
“Effective Date”), is made by and between Selecta Biosciences, Inc., a Delaware
corporation (together with any successor thereto, the “Company”), and John
Leaman (“Executive”) (collectively referred to as the “Parties” or individually
referred to as a “Party”).
RECITALS
A.
It is the desire of the Company to assure itself of the services of Executive
following the Effective Date and thereafter by entering into this Agreement.

B.
Executive and the Company mutually desire that Executive provide services to the
Company on the terms herein provided.

AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties hereto agree as follows:
1.Employment.
(a)General. Effective on the Effective Date, the Company shall employ Executive
and Executive shall be employed by the Company, for the period and in the
positions set forth in this Section 1, and subject to the other terms and
conditions herein provided.
(b)At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and shall continue to be at-will, as defined under applicable law,
and that Executive’s employment with the Company may be terminated by either
Party at any time for any or no reason (subject to the notice requirements of
Section 3(b)). This “at-will” nature of Executive’s employment shall remain
unchanged during Executive’s tenure as an employee and may not be changed,
except in an express writing signed by Executive and a duly authorized officer
of the Company. If Executive’s employment terminates for any reason, Executive
shall not be entitled to any payments, benefits, damages, award or compensation
other than as provided in this Agreement or otherwise agreed to in writing by
the Company or as provided by applicable law. The term of this Agreement (the
“Term”) shall commence on the Effective Date and end on the date this Agreement
is terminated under Section 3.
(c)Positions and Duties. Executive shall serve as the Chief Financial Officer
and Head of Corporate Strategy of the Company with such responsibilities, duties
and authority normally associated with such positions and as may from time to
time be reasonably assigned to Executive by the Chief Executive Officer of the
Company. Executive shall devote substantially all of Executive’s working time
and efforts to the business and affairs of the Company (which shall include
service to its affiliates, if applicable), provided that Executive may engage in
outside business activities (including serving on outside boards or committees)
following approval by the Board of Directors of the Company or an authorized
committee thereof (in either case, the “Board”) to the extent such activities do
not materially interfere with the performance of Executive’s duties and
responsibilities under this Agreement or violate the terms of the Employee
Nondisclosure, Noncompetition and Assignment of Intellectual Property Agreement
attached as Exhibit B (the “Restrictive Covenant Agreement”). Executive agrees
to observe and comply with the rules and policies of the Company as adopted by
the Company from time to time, in




1

--------------------------------------------------------------------------------





each case as amended from time to time, as set forth in writing, and as
delivered or made available to Executive (each, a “Policy”).
2.Compensation and Related Matters.
(a)Annual Base Salary. During the Term, Executive shall receive a base salary at
a rate of $390,000 per annum, which shall be paid in accordance with the
customary payroll practices of the Company and shall be pro-rated for partial
years of employment. Such annual base salary shall be reviewed (and may be
increased) from time to time by the Board (such annual base salary, as it may be
increased from time to time, the “Annual Base Salary”).
(b)Bonus. Beginning with the Company’s 2018 fiscal year and during the Term,
Executive will be eligible to participate in an annual incentive program
established by the Board. Executive’s annual incentive compensation under such
incentive program (the “Incentive Bonus”) shall be targeted at 40% of
Executive’s Annual Base Salary (the “Target Bonus”). The Incentive Bonus payable
under the incentive program shall be based on the achievement of performance
goals to be determined by the Board. Further, beginning with the Company’s 2018
fiscal year and during the Term, Executive will also be eligible to earn an
additional annual special achievement bonus of up to 10% of Executive’s Annual
Base Salary based on the achievement of additional performance goals to be
determined by the Board (the “Special Bonus”). The Incentive Bonus and the
Special Bonus are hereinafter referred to collectively as the “Annual Bonus”.
For the portion of the Company’s 2017 fiscal year during which Executive is
employed, Executive will be eligible to receive a discretionary bonus in an
amount to be determined by the Board (the “2017 Prorated Bonus”).
Notwithstanding the foregoing, the 2017 Prorated Bonus paid to Executive will
not be less than $32,500 if the Executive remains employed by the Company
through December 31, 2017, and the Annual Bonus paid to Executive for the
Company’s 2018 fiscal year will not be less than $162,500 if the Executive
remains employed by the Company through December 31, 2018. The payment of the
2017 Prorated Bonus and any Annual Bonus will be made on or before March 15 of
the year following the calendar year in which it is earned.
(c)Benefits. During the Term, Executive shall be eligible to participate in
employee benefit plans, programs and arrangements of the Company (including
medical, dental and 401(k) plans), consistent with the terms thereof and as such
plans, programs and arrangements may be amended from time to time. In no event
shall Executive be eligible to participate in any severance plan or program of
the Company, except as set forth in Section 4 of this Agreement.
(d)Vacation. During the Term, Executive shall be entitled to accrue four weeks
of paid vacation per year in accordance with the Company’s Policies. Vacation
days accrued, but not used by the end of the calendar year may be used in the
subsequent calendar year; provided that no more than five accrued vacation days
may be carried over from one year to the next. Any vacation shall be taken at
the reasonable and mutual convenience of the Company and Executive.
(e)Business Expenses. During the Term, the Company shall reimburse Executive for
all reasonable travel and other business expenses incurred by Executive in the
performance of Executive’s duties to the Company in accordance with the
Company’s expense reimbursement Policy.
(f)Key Person Insurance. At any time during the Term, the Company shall have the
right to insure the life of Executive for the Company’s sole benefit. The
Company shall have the right to determine the amount of insurance and the type
of policy. Executive shall reasonably cooperate with the Company in obtaining
such insurance by submitting to physical examinations, by supplying all
information reasonably required by any insurance carrier, and by executing all
necessary documents




2

--------------------------------------------------------------------------------





reasonably required by any insurance carrier, provided that any information
provided to an insurance company or broker shall not be provided to the Company
without the prior written authorization of Executive. Executive shall incur no
financial obligation by executing any required document, and shall have no
interest in any such policy.
(g)    Stock Options. No later than the first regularly scheduled meeting of the
Company’s Board of Directors following the Effective Date and subject to the
approval of the Board, pursuant to the Company’s 2016 Incentive Award Plan (as
it may be amended, the “Plan”), Executive will be granted an option to purchase
220,000 shares of common stock of the Company with an exercise price per share
equal to the fair market value of a share of the Company’s common stock on the
date of grant (the “Option”). Subject to Executive’s continued employment by the
Company, the Option shall vest over a four-year period, with 25% vesting 12
months from the date of grant and an additional 2.083% vesting in equal monthly
installments over the following 36 months. The Option will be subject to the
terms of the Plan and the applicable award agreement evidencing such award.
(h)    Relocation. The parties acknowledge that the Company’s principal place of
business is currently in Watertown, Massachusetts and Executive’s primary
residence is currently in the state of Pennsylvania. Executive agrees to
relocate his primary residence to the greater Boston, Massachusetts area prior
to the first anniversary of the Effective Time. For the avoidance of doubt,
Executive’s failure to relocate his primary residence to the greater Boston,
Massachusetts area prior to the first anniversary of the Effective Time will
constitute a breach of a material provision of this Agreement that entitles the
Company to terminate Executive’s employment for Cause (as defined below) without
the requirement that Executive be provided written notice of, or an opportunity
to cure, such breach. Until Executive relocates to the greater Boston,
Massachusetts area, Executive will be permitted from time to time to perform his
obligations under this Agreement remotely, provided that Executive will spend
such time at the Company’s principal place of business in Watertown,
Massachusetts as the Company’s Chief Executive Officer reasonably determines is
necessary or appropriate for Executive to perform his duties and
responsibilities under this Agreement. During the first twelve months of the
Term or until Executive’s earlier relocation to the greater Boston,
Massachusetts area, in addition to the Annual Base Salary, the Company will pay
Executive additional base salary at the rate of $7,000 per month (“Additional
Base Salary”) to offset the costs of Executive’s travel between Massachusetts
and Pennsylvania in performing his duties for the Company. Additional Base
Salary will be prorated for any partial month of service and will not constitute
Annual Base Salary under this Agreement. Further, the Company will reimburse
Executive for (or pay directly on Executive’s behalf) Executive’s reasonable
moving expenses incurred in connection with Executive’s relocation to the
greater Boston, Massachusetts area in an amount not to exceed $75,000 (the
“Relocation Allowance”), provided that such relocation occurs prior to the first
anniversary of the Effective Time. Documentation reasonably acceptable to the
Company of all reimbursable moving expenses must be submitted to the Company
promptly following the date such expenses are incurred. All payments of the
Relocation Allowance will be provided within 60 days following Executive’s
submission to the Company of such documentation, except that in no event will
any payments of Relocation Allowance be made other than in calendar year 2018.
Executive will be liable and responsible for the employee portion of all taxes
owed in connection with the Relocation Allowance (to the extent the Company
reasonably determines all or a portion of the Relocation Allowance constitutes
taxable income to Executive) or the Additional Base Salary, and the Company may
(but will not be required to) deduct or withhold such taxes from any
compensation payable to Executive by the Company or its affiliates. If (i)
Executive’s employment is terminated by the Company for Cause or by Executive
other than for Good Reason (as defined below), in either case within 12 months
of the date Executive relocates to the greater Boston area, or (ii) Executive
fails to relocate to the greater Boston, Massachusetts area prior to the first
anniversary of the Effective Time, Executive will repay the Company




3

--------------------------------------------------------------------------------





the full amount of any Relocation Allowance paid to Executive (or paid on
Executive’s behalf), and the Company will be entitled (but not required) to
deduct the amount of any such repayment obligations from any amounts otherwise
payable to Executive by the Company or any of its affiliates.
3.    Termination.
Executive’s employment hereunder may be terminated by the Company or Executive,
as applicable, without any breach of this Agreement under the following
circumstances:
(a)    Circumstances.
(i)Death. Executive’s employment hereunder shall terminate upon Executive’s
death.
(ii)Disability. If Executive has incurred a Disability, as defined below, the
Company may terminate Executive’s employment.
(iii)Termination for Cause. The Company may terminate Executive’s employment for
Cause, as defined below.
(iv)Termination without Cause. The Company may terminate Executive’s employment
without Cause.
(v)Resignation from the Company with Good Reason. Executive may resign
Executive’s employment with the Company with Good Reason, as defined below.
(vi)Resignation from the Company without Good Reason. Executive may resign
Executive’s employment with the Company for any reason other than Good Reason or
for no reason.
(b)    Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive under this Section 3 (other than termination pursuant to
Section 3(a)(i)) shall be communicated by a written notice to the other Party
hereto (i) indicating the specific termination provision in this Agreement
relied upon, (ii) setting forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated, if applicable, and (iii) specifying a Date of
Termination which, except in the case of a termination pursuant to Section
3(a)(iii), shall be at least thirty (30) days following the date of such notice,
but no more than forty (40) days following the date of such notice (a “Notice of
Termination”); provided, however, that the Company may deliver a Notice of
Termination to Executive that specifies any Date of Termination that occurs on
or after the date of the Notice of Termination (but no more than forty (40) days
following the date of such notice) and, in the event that Executive delivers a
Notice of Termination to the Company, the Company may, in its sole discretion,
change the Date of Termination to any date that occurs on or following the date
of the Notice of Termination and is prior to the Date of Termination specified
in the Notice of Termination, provided, in either case , that if the Company
selects a Date of Termination that is less than thirty (30) days after the date
of the Notice of Termination the Company will pay Executive the base salary
Executive would have earned during the period commencing on the Date of
Termination selected by the Company and ending thirty (30) days after the date
of the Notice of Termination. The failure by either party to set forth in the
Notice of Termination any fact or circumstance shall not waive any right of the
party hereunder or preclude the party from asserting such fact or circumstance
in enforcing the party’s rights hereunder.




4

--------------------------------------------------------------------------------





(c)    Company Obligations upon Termination. Upon termination of Executive’s
employment pursuant to any of the circumstances listed in this Section 3,
Executive (or Executive’s estate) shall be entitled to receive the sum of:
(i) the portion of Executive’s Annual Base Salary earned through the Date of
Termination, but not yet paid to Executive; (ii) any unpaid Annual Bonus earned
by Executive for the year prior to the year in which the Date of Termination
occurs, as determined by the Board in its good faith discretion based upon
actual performance achieved, which Annual Bonus, if any, shall be paid to
Executive when bonuses for such year are paid to actively employed senior
executives of the Company but in no event later than March 15 of the year in
which the Date of Termination occurs; (iii) any expenses owed to Executive
pursuant to Section 2(e); and (iv) any amount accrued and arising from
Executive’s participation in, or benefits accrued under any employee benefit
plans, programs or arrangements, which amounts shall be payable in accordance
with the terms and conditions of such employee benefit plans, programs or
arrangements (collectively, the “Company Arrangements”). Except as otherwise
expressly required by law (e.g., COBRA) or as specifically provided in a benefit
plan or herein, all of Executive’s rights to salary, severance, benefits,
bonuses and other compensatory amounts hereunder (if any) shall cease upon the
termination of Executive’s employment hereunder.
(d)    Deemed Resignation. Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its subsidiaries.
4.    Severance Payments.
(g)Termination for Cause, or Termination Upon Death, Disability or Resignation
from the Company Without Good Reason. If Executive’s employment shall terminate
as a result of Executive’s death pursuant to Section 3(a)(i) or Disability
pursuant to Section 3(a)(ii), pursuant to Section 3(a)(iii) for Cause, or
pursuant to Section 3(a)(vi) for Executive’s resignation from the Company
without Good Reason, then Executive shall not be entitled to any severance
payments or benefits, except as provided in Section 3(c).
(h)Termination without Cause, or Resignation from the Company with Good Reason.
If Executive’s employment terminates without Cause pursuant to Section 3(a)(iv),
or pursuant to Section 3(a)(v) due to Executive’s resignation with Good Reason,
then, subject to Executive signing on or before the 60th day following
Executive’s Separation from Service (as defined below), and not revoking, a
release of claims (which Executive will receive no later than ten (10) business
days following Executive’s Separation from Service) substantially in the form
attached as Exhibit A to this Agreement (the “Release”), and Executive’s
continued compliance with Section 5, Executive shall receive, in addition to
payments and benefits set forth in Section 3(c), the following:
(i)an amount in cash equal to the Annual Base Salary, payable in the form of
salary continuation in regular installments over the 12-month period following
the date of Executive’s Separation from Service (the “Severance Period”) in
accordance with the Company’s normal payroll practices, commencing on the
Company’s next regular payday following the effective date of the Release (with
the first payment including all amounts accrued to date) (the “Payment Date”);
(ii)a pro-rata portion of the Annual Bonus, payable in the form of a lump sum
payment, in an amount equal to the product of (A)(i) 50% of the Annual Base
Salary, if the Date of Termination occurs during the first quarter of the
calendar year or (ii) the Annual Bonus amount based on actual performance as
determined by the Board, if the Date of Termination occurs after the first
quarter of the calendar year, multiplied by (B) a fraction, using the number of
full months of the year elapsed




5

--------------------------------------------------------------------------------





prior to the Date of Termination as the numerator and 12 as the denominator,
payable in either case by the later of March 15 of the year following the year
in which the Date of Termination occurs and the Payment Date; and
(iii)if Executive elects to receive continued medical, dental and/or vision
coverage under one or more of the Company’s group healthcare plans pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), the Company shall directly pay, or reimburse Executive for, the COBRA
premiums for Executive and Executive’s covered dependents under such plans
during the period commencing on Executive’s Separation from Service and ending
upon the earliest of (X) the last day of the Severance Period, (Y) the date that
Executive and/or Executive’s covered dependents become no longer eligible for
COBRA or (Z) the date Executive becomes eligible to receive medical, dental or
vision coverage, as applicable, from a subsequent employer (and Executive agrees
to promptly notify the Company of such eligibility). Notwithstanding the
foregoing, if the Company determines in its sole discretion that it cannot
provide the foregoing benefit without potentially violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act)
or incurring an excise tax, the Company may alter the manner in which medical,
dental or vision coverage is provided to Executive after the Date of Termination
so long as such alteration does not increase the after-tax cost to Executive of
such benefits.
(i)Change in Control. Notwithstanding anything to the contrary in any applicable
Company equity plan or equity agreement, in the event Executive’s employment
terminates without Cause pursuant to Section 3(a)(iv), or pursuant to
Section 3(a)(v) due to Executive’s resignation with Good Reason, in either case,
within 60 days prior to or on or within 12 months following the date of a Change
in Control, subject to Executive signing on or before the 60th day following
Executive’s Separation from Service, and not revoking, the Release (which the
Executive will receive no later than ten (10) business days following
Executive’s Separation from Service) and Executive’s continued compliance with
Section 5, Executive shall receive, in addition to the payments and benefits set
forth in Section 3(c) and Section 4(b), immediate vesting of all unvested equity
or equity-based awards held by Executive under any Company equity compensation
plans that vest solely based on the passage of time (for the avoidance of doubt,
with any such awards that vest in whole or in part based on the attainment of
performance-vesting conditions being governed by the terms of the applicable
award agreement).
(j)Survival. Notwithstanding anything to the contrary in this Agreement, the
provisions of Sections 5 through 9 will survive the termination of Executive’s
employment and the termination of the Term.
5.    Restrictive Covenants. As a condition to the effectiveness of this
Agreement, Executive will execute and deliver to the Company contemporaneously
herewith the Restrictive Covenant Agreement. Executive agrees to abide by the
terms of the Restrictive Covenant Agreement, which are hereby incorporated by
reference into this Agreement. Executive acknowledges that the provisions of the
Restrictive Covenant Agreement will survive the termination of Executive’s
employment and the termination of the Term for the periods set forth in the
Restrictive Covenant Agreement.
6.    Assignment and Successors.
The Company may assign its rights and obligations under this Agreement to any of
its affiliates or to any successor to all or substantially all of the business
or the assets of the Company (by merger or otherwise). This Agreement shall be
binding upon and inure to the benefit of the Company, Executive and their
respective successors, assigns, personnel and legal representatives, executors,
administrators,




6

--------------------------------------------------------------------------------





heirs, distributees, devisees, and legatees, as applicable. None of Executive’s
rights or obligations may be assigned or transferred by Executive, other than
Executive’s rights to payments hereunder, which may be transferred only by will
or operation of law. Notwithstanding the foregoing, Executive shall be entitled,
to the extent permitted under applicable law and applicable Company
Arrangements, to select and change a beneficiary or beneficiaries to receive
compensation hereunder following Executive’s death by giving written notice
thereof to the Company.
7.    Certain Definitions.
(a)    Cause. The Company shall have “Cause” to terminate Executive’s employment
hereunder upon:
(i)Executive’s commission of, or indictment or conviction for, any felony or any
crime involving dishonesty by Executive;
(ii)Executive’s participation in any fraud against the Company or any of its
affiliates;
(iii)Any intentional material damage to any property of the Company or any of
its affiliates by Executive;
(iv)Executive’s misconduct which materially and adversely reflects upon the
business, operations or reputation of the Company or any of its affiliates,
which misconduct has not been cured (or cannot be reasonably cured) within
thirty (30) days after the Company gives written notice to Executive regarding
such misconduct; or
(v)Executive’s breach of any material provision of this Agreement or any other
written agreement between Executive and the Company or any of its affiliates and
failure to cure such breach (if reasonably capable of cure) within thirty (30)
days after the Company gives written notice to Executive regarding such breach.
(b)    Change in Control. “Change in Control” shall have the meaning set forth
in the version of the Selecta Biosciences, Inc. 2016 Incentive Award Plan in
effect on the Effective Date.
(c)    Code. “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the regulations and guidance promulgated thereunder.
(d)    Date of Termination. “Date of Termination” shall mean (i) if Executive’s
employment is terminated by Executive’s death, the date of Executive’s death; or
(ii) if Executive’s employment is terminated pursuant to Section 3(a)(ii) - (vi)
either the date indicated in the Notice of Termination or the date specified by
the Company pursuant to Section 3(b), whichever is earlier.
(e)    Disability. “Disability” shall mean, at any time the Company or any of
its affiliates sponsors a long-term disability plan for the Company’s employees,
“disability” as defined in such long-term disability plan for the purpose of
determining a participant’s eligibility for benefits, provided, however, if the
long-term disability plan contains multiple definitions of disability,
“Disability” shall refer to that definition of disability which, if Executive
qualified for such disability benefits, would provide coverage for the longest
period of time. The determination of whether Executive has a Disability shall be
made by the person or persons required to make disability determinations under
the long-term disability plan. At any time the Company does not sponsor a
long-term disability plan for its employees, “Disability” shall mean Executive’s
inability to perform, with or without reasonable accommodation, the




7

--------------------------------------------------------------------------------





essential functions of Executive’s positions hereunder for a total of six months
during any twelve-month period as a result of incapacity due to mental or
physical illness as determined by a physician selected by the Company or its
insurers and acceptable to Executive or Executive’s legal representative, with
such agreement as to acceptability not to be unreasonably withheld or delayed.
Any unreasonable refusal by Executive to submit to a medical examination for the
purpose of determining Disability shall be deemed to constitute conclusive
evidence of Executive’s Disability.
(f)    Good Reason. For the sole purpose of determining Executive’s right to
severance payments and benefits as described above, Executive’s resignation will
be for “Good Reason” if Executive resigns within one year after any of the
following events, unless Executive consents to the applicable event in writing:
(i) a material reduction in Executive’s Annual Base Salary or the combined
percentage of Executive’s Annual Base Salary represented by the Target Bonus and
the Special Bonus opportunity, (ii) a material diminution in Executive’s
authority, title or duties or areas of responsibility, (iii) the requirement
that the Executive report to someone other than the Chief Executive Officer,
(iv) the relocation of Executive’s primary office to a location more than 40
miles from the Boston metropolitan area (other than a relocation to a location
within 40 miles of Lancaster, Pennsylvania), or (v) a material breach by the
Company of this Agreement or any other written agreement with Executive.
Notwithstanding the foregoing, no Good Reason will have occurred unless and
until Executive has: (a) provided the Company, within 60 days of Executive’s
knowledge of the occurrence of the facts and circumstances underlying the Good
Reason event, written-notice stating with specificity the applicable facts and
circumstances underlying such finding of Good Reason, and (b) provided the
Company with an opportunity to cure the same within 30 days after the receipt of
such notice.
8.    Parachute Payments.
(a)    Notwithstanding any other provisions of this Agreement or any Company
equity plan or agreement, in the event that any payment or benefit by the
Company or otherwise to or for the benefit of Executive, whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise (all such payments and benefits, including the payments and benefits
under Section 4(b) and Section 4(c) hereof, being hereinafter referred to as the
“Total Payments”), would be subject (in whole or in part) to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then the Total Payments
shall be reduced (in the order provided in Section 8(b)) to the minimum extent
necessary to avoid the imposition of the Excise Tax on the Total Payments, but
only if (i) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income and employment
taxes on such reduced Total Payments and after taking into account the phase out
of itemized deductions and personal exemptions attributable to such reduced
Total Payments), is greater than or equal to (ii) the net amount of such Total
Payments without such reduction (but after subtracting the net amount of
federal, state and local income and employment taxes on such Total Payments and
the amount of the Excise Tax to which Executive would be subject in respect of
such unreduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such unreduced Total
Payments).
(b)    The Total Payments shall be reduced in the following order: (i) reduction
on a pro-rata basis of any cash severance payments that are exempt from
Section 409A of the Code (“Section 409A”), (ii) reduction on a pro-rata basis of
any non-cash severance payments or benefits that are exempt from Section 409A,
(iii) reduction on a pro-rata basis of any other payments or benefits that are
exempt from Section 409A, and (iv) reduction of any payments or benefits
otherwise payable to Executive on a pro-rata basis or such other manner that
complies with Section 409A; provided, in case of clauses (ii), (iii) and




8

--------------------------------------------------------------------------------





(iv), that reduction of any payments attributable to the acceleration of vesting
of Company equity awards shall be first applied to Company equity awards that
would otherwise vest last in time.
(c)    The Company will select an accounting firm or consulting group with
experience in performing calculations regarding the applicability of Section
280G of the Code and the Excise Tax (the “Independent Advisors”) to make
determinations regarding the application of this Section 8. For purposes of such
determinations, no portion of the Total Payments shall be taken into account
which, in the opinion of the Independent Advisors, (i) does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) or (ii) constitutes
reasonable compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as defined in
Section 280G(b)(3) of the Code) allocable to such reasonable compensation. The
costs of obtaining such determination and all related fees and expenses
(including related fees and expenses incurred in any later audit) shall be borne
by the Company.
(d)    If Executive incurs legal fees or other expenses (including expert
witness and accounting fees) in an effort to determine the applicability of this
Section 8 or establish entitlement to or obtain any portion of the Total
Payments that have been reduced under this Section 8 (collectively, “Legal and
Other Expenses”), Executive shall be entitled to payment of or reimbursement for
such Legal and Other Expenses in accordance with this Section 8(d). Subject to
Sections 9(l)(iv) and 9(m) and the other provisions of this Section 8, the
Company will reimburse all Legal and Other Expenses on a monthly basis
reasonably promptly after presentation of Executive’s written request for
reimbursement accompanied by evidence reasonably acceptable to the Company that
such Legal and Other Expenses were incurred. If the Company establishes before a
court of competent jurisdiction that Executive had no reasonable basis for a
claim made by Executive hereunder, or acted in bad faith, no further payment of
or reimbursement for Legal and Other Expenses shall be due to Executive in
respect of such claim, and Executive shall refund any amounts previously paid or
reimbursed hereunder with respect to such claim.
(e)    In the event it is later determined that to implement the objective and
intent of this Section 8, (i) a greater reduction in the Total Payments should
have been made, the excess amount shall be returned promptly by Executive to the
Company or (ii) a lesser reduction in the Total Payments should have been made,
the excess amount shall be paid or provided promptly by the Company to
Executive, except to the extent the Company reasonably determines would result
in imposition of an excise tax under Section 409A.
9.    Miscellaneous Provisions.
(a)    Governing Law. This Agreement shall be governed, construed, interpreted
and enforced in accordance with its express terms, and otherwise in accordance
with the substantive laws of the Commonwealth of Massachusetts without reference
to the principles of conflicts of law of the Commonwealth of Massachusetts or
any other jurisdiction that would result in application of the laws of a
jurisdiction other than the Commonwealth of Massachusetts, and where applicable,
the laws of the United States.
(b)    Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.




9

--------------------------------------------------------------------------------





(c)    Notices. Any notice, request, claim, demand, document and other
communication hereunder to any Party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by
facsimile or certified or registered mail, postage prepaid, as follows:
(i)    If to the Company, to the General Counsel of the Company at the Company’s
headquarters,
(ii)    If to Executive, to the last address that the Company has in its
personnel records for Executive, or
(iii)    at any other address as any Party shall have specified by notice in
writing to the other Party.
(d)    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. Signatures delivered by facsimile or PDF
shall be deemed effective for all purposes.
(e)    Entire Agreement. The terms of this Agreement, the Restrictive Covenant
Agreement incorporated herein by reference as set forth in Section 5, and the
Indemnification Agreement (defined below) are intended by the Parties to be the
final expression of their agreement with respect to the subject matter hereof
and supersede all prior understandings and agreements, whether written or oral,
including without limitation any prior employment agreement or offer letter
between Executive and the Company. The Parties further intend that this
Agreement shall constitute the complete and exclusive statement of their terms
and that no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding to vary the terms of this Agreement.
(f)    Indemnification. The Parties acknowledge that they have or will enter
into an Indemnification Agreement in substantially the form attached as Exhibit
C hereto.
(g)    Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by Executive and a duly
authorized officer of Company. By an instrument in writing similarly executed,
Executive or a duly authorized officer of the Company may waive compliance by
the other Party with any specifically identified provision of this Agreement
that such other Party was or is obligated to comply with or perform; provided,
however, that such waiver shall not operate as a waiver of, or estoppel with
respect to, any other or subsequent failure. No failure to exercise and no delay
in exercising any right, remedy, or power hereunder preclude any other or
further exercise of any other right, remedy, or power provided herein or by law
or in equity.
(h)    No Inconsistent Actions. The Parties hereto shall not voluntarily
undertake or fail to undertake any action or course of action inconsistent with
the provisions or essential intent of this Agreement. Furthermore, it is the
intent of the Parties hereto to act in a fair and reasonable manner with respect
to the interpretation and application of the provisions of this Agreement.
(i)    Construction. This Agreement shall be deemed drafted equally by both the
Parties. Its language shall be construed as a whole and according to its fair
meaning. Any presumption or principle that the language is to be construed
against any Party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. Any
references to paragraphs, subparagraphs, sections or subsections are to those
parts of this Agreement, unless the context clearly indicates to the contrary.
Also, unless the context clearly indicates to the contrary, (i) the plural
includes the singular and the singular includes the plural; (ii) “and” and “or”
are each used both




10

--------------------------------------------------------------------------------





conjunctively and disjunctively; (iii) “any,” “all,” “each,” or “every” means
“any and all,” and “each and every”; (iv) “includes” and “including” are each
“without limitation”; (v) “herein,” “hereof,” “hereunder” and other similar
compounds of the word “here” refer to the entire Agreement and not to any
particular paragraph, subparagraph, section or subsection; and (vi) all pronouns
and any variations thereof shall be deemed to refer to the masculine, feminine,
neuter, singular or plural as the identity of the entities or persons referred
to may require.
(j)    Enforcement. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the Term,
such provision shall be fully severable; this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a portion of this Agreement; and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
(k)Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company is required to withhold. The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding shall arise.
(l)Section 409A.
(i)General. The intent of the Parties is that the payments and benefits under
this Agreement comply with or be exempt from Section 409A and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.
(ii)Separation from Service. For purposes of any compensation or benefits
payable to Executive under this Agreement, all references to “termination of
employment” and correlative phrases shall be construed to require a “separation
from service” (as defined in Section 1.409A-1(h) of the Treasury regulations
after giving effect to the presumptions contained therein) (a “Separation from
Service”).
(iii) Specified Employee. Notwithstanding anything in this Agreement to the
contrary, if Executive is deemed by the Company at the time of Executive’s
Separation from Service to be a “specified employee” for purposes of Section
409A, to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A, such portion of Executive’s benefits
shall not be provided to Executive prior to the earlier of (i) the expiration of
the six-month period measured from the date of Executive’s Separation from
Service with the Company or (ii) the date of Executive’s death. Upon the first
business day following the expiration of the applicable Section 409A period, all
payments deferred pursuant to the preceding sentence shall be paid in a lump sum
to Executive (or Executive’s estate or beneficiaries), and any remaining
payments due to Executive under this Agreement shall be paid as otherwise
provided herein.
(iv) Expense Reimbursements. To the extent that any reimbursements under this
Agreement are subject to Section 409A, any such reimbursements payable to
Executive shall be paid to Executive no later than December 31 of the year
following the year in which the expense was incurred, the amount of expenses
reimbursed in one year shall not affect the amount eligible for




11

--------------------------------------------------------------------------------





reimbursement in any subsequent year, other than medical expenses referred to in
Section 105(b) of the Code, and Executive’s right to reimbursement under this
Agreement will not be subject to liquidation or exchange for another benefit.
(v)Installments. Executive’s right to receive any installment payments under
this Agreement, including without limitation any continuation salary payments
that are payable on Company payroll dates, shall be treated as a right to
receive a series of separate payments and, accordingly, each such installment
payment shall at all times be considered a separate and distinct payment as
permitted under Section 409A. Except as otherwise permitted under Section 409A,
no payment hereunder shall be accelerated or deferred unless such acceleration
or deferral would not result in additional tax or interest pursuant to Section
409A. Notwithstanding anything to the contrary contained herein, if the period
to consider, return and not revoke the Release crosses two calendar years, any
payments or benefits described in Section 4(b) will be paid in the later
calendar year.
(m)     Attorneys’ Fees. In the event that either Party prevails in a dispute
with the other Party concerning the rights and obligations hereunder, the
non-prevailing Party shall pay the prevailing Party’s reasonable attorneys’ fees
and costs.


10.    Executive Acknowledgement.
Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on Executive’s
own judgment.


[Signature Page Follows]






12

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the Effective Date.






SELECTA BIOSCIENCES, INC.




By_________________________________________
Name: Werner Cautreels, Ph.D.
Title: President and Chief Executive Officer








EXECUTIVE




_______________________________________
John Leaman








































































[Signature Page to Employment Agreement]







--------------------------------------------------------------------------------






EXHIBIT A
Separation Agreement and Release
This Separation Agreement and Release (“Agreement”) is made by and between John
Leaman (“Executive”) and Selecta Biosciences, Inc. (the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”).
Capitalized terms used but not defined in this Agreement shall have the meanings
set forth in the Employment Agreement (as defined below).
WHEREAS, the Parties have previously entered into that certain Employment
Agreement, dated as of October 26, 2017 (the “Employment Agreement”); and
WHEREAS, in connection with Executive’s termination of employment with the
Company or a subsidiary or affiliate of the Company effective ________, 20__,
the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company or its subsidiaries
or affiliates but, for the avoidance of doubt, nothing herein will be deemed to
release any rights or remedies in connection with Executive’s ownership of
vested equity securities of the Company, vested benefits or Executive’s right to
defense or indemnification by the Company or any of its affiliates pursuant to
contract or applicable law (collectively, the “Retained Claims”). The Company
agrees not to contest Executive’s application for unemployment benefits;
provided that nothing herein shall prohibit the Company from responding
truthfully to requests for information from, or require the Company to make any
false or misleading statements to, any governmental authority.
NOW, THEREFORE, in consideration of the severance payments and benefits
described in Section 4 of the Employment Agreement, which, pursuant to the
Employment Agreement, are conditioned on Executive’s execution and
non-revocation of this Agreement, and in consideration of the mutual promises
made herein, the Company and Executive hereby agree as follows:
1.    Severance Payments; Salary and Benefits. The Company agrees to provide
Executive with the severance payments and benefits described in Section 4(b)
[and Section 4(c)] of the Employment Agreement, payable at the times set forth
in, and subject to the terms and conditions of, the Employment Agreement. In
addition, to the extent not already paid, and subject to the terms and
conditions of the Employment Agreement, the Company shall pay or provide to
Executive all other payments or benefits described in Section 3(c) of the
Employment Agreement, subject to and in accordance with the terms thereof.
2.    Release of Claims. Executive agrees that, other than with respect to the
Retained Claims, the foregoing consideration represents settlement in full of
all outstanding obligations owed to Executive by the Company, any of its direct
or indirect subsidiaries and affiliates, and any of their current and former
officers, directors, equity holders, managers, employees, agents, investors,
attorneys, shareholders, administrators, affiliates, benefit plans, plan
administrators, insurers, trustees, divisions, and subsidiaries and predecessor
and successor corporations and assigns (collectively, the “Releasees”).
Executive, on Executive’s own behalf and on behalf of any of Executive’s
affiliated companies or entities and any of their respective heirs, family
members, executors, agents, and assigns, other than with respect to the Retained
Claims, hereby and forever releases the Releasees from any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Executive may
possess against any of the Releases arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date of this
Agreement (as defined in Section 7 below), including, without limitation:




--------------------------------------------------------------------------------





(a)    any and all claims relating to or arising from Executive’s employment or
service relationship with the Company or any of its direct or indirect
subsidiaries or affiliates and the termination of that relationship;
(b)    any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of any shares of stock or other equity interests of
the Company or any of its affiliates, including, without limitation, any claims
for fraud, misrepresentation, breach of fiduciary duty, breach of duty under
applicable state corporate law, and securities fraud under any state or federal
law;
(c)    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;
(d)    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Credit
Reporting Act; the Age Discrimination in Employment Act of 1967; the Older
Workers Benefit Protection Act; the Employee Retirement Income Security Act of
1974; the Worker Adjustment and Retraining Notification Act; the Family and
Medical Leave Act; and the Sarbanes-Oxley Act of 2002;
(e)    any and all claims for violation of the federal or any state
constitution;
(f)     any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;
(g)    any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement;
(h)    any and all claims arising out of the wage and hour and wage payments
laws and regulations of the state or states in which Executive has provided
service to the Company or any of its affiliates; and
(h)    any and all claims for attorneys’ fees and costs.
Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Executive’s right to report
possible violations of federal law or regulation to any governmental agency or
entity in accordance with the provisions of and rules promulgated under Section
21F of the Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley
Act of 2002, or any other whistleblower protection provisions of state or
federal law or regulation, Executive’s right to file a charge with or
participate in a charge, investigation or proceeding by the Equal Employment
Opportunity Commission, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment, against the Company (with the understanding that
Executive’s release of claims herein bars Executive from recovering monetary or
other individual relief from the Company or any Releasee in connection with any




2

--------------------------------------------------------------------------------





charge, investigation or proceeding, or any related complaint or lawsuit, filed
by Executive or by anyone else on Executive’s behalf before the federal Equal
Employment Opportunity Commission or a comparable state or local agency), claims
for unemployment compensation or any state disability insurance benefits
pursuant to the terms of applicable state law, claims to continued participation
in certain of the Company’s group benefit plans pursuant to the terms and
conditions of COBRA, claims to any benefit entitlements vested as the date of
separation of Executive’s employment, pursuant to written terms of any employee
benefit plan of the Company or its affiliates and Executive’s right under
applicable law and any Retained Claims. This release further does not release
claims for breach of Section 3(c), Section 4(b) or Section 4(c) of the
Employment Agreement arising after the Effective Date.
3.    Acknowledgment of Waiver of Claims under ADEA. Executive understands and
acknowledges that Executive is waiving and releasing any rights Executive may
have under the Age Discrimination in Employment Act of 1967 (“ADEA”), and that
this waiver and release is knowing and voluntary. Executive understands and
agrees that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the date Executive executes this Agreement.
Executive understands and acknowledges that the consideration given for this
waiver and release is in addition to anything of value to which Executive was
already entitled. Executive further understands and acknowledges that Executive
is hereby advised by this writing that: (a) Executive should consult with an
attorney prior to executing this Agreement; (b) Executive has [21/45] NTD: To be
determined by the Company at the time of separation. days within which to
consider this Agreement; (c) Executive has 7 days following Executive’s
execution of this Agreement to revoke this Agreement pursuant to written notice
to the General Counsel of the Company; (d) this Agreement shall not be effective
until after the revocation period has expired; and (e) nothing in this Agreement
prevents or precludes Executive from challenging or seeking a determination in
good faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties, or costs for doing so, unless specifically
authorized by federal law. In the event Executive signs this Agreement and
returns it to the Company in less than the [21/45] day period identified above,
Executive hereby acknowledges that Executive has freely and voluntarily chosen
to waive the time period allotted for considering this Agreement.
4.    Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.
5.    No Oral Modification. This Agreement may only be amended in a writing
signed by Executive and a duly authorized officer of the Company.
6.    Governing Law. This Agreement shall be subject to the provisions of
Sections 9(a) and 9(c) of the Employment Agreement.
7.    Effective Date. If Executive has attained or is over the age of 40 as of
the date of Executive’s termination of employment, then each Party has seven
days after that Party signs this Agreement to revoke it and this Agreement will
become effective on the eighth day after Executive signed this Agreement, so
long as it has been signed by the Parties and has not been revoked by either
Party before that date (the “Effective Date”). If Executive has not attained the
age of 40 as of the date of Executive’s termination of employment, then the
“Effective Date” shall be the date on which Executive signs this Agreement.
 
 
 
 

1 NTD: To be determined by the Company at the time of separation.




3

--------------------------------------------------------------------------------







8.    Voluntary Execution of Agreement. Executive understands and agrees that
Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees. Executive acknowledges that: (a) Executive has read this
Agreement; (b) Executive has not relied upon any representations or statements
made by the Company that are not specifically set forth in this Agreement; (c)
Executive has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of Executive’s own choice or has elected not to
retain legal counsel; (d) Executive understands the terms and consequences of
this Agreement and of the releases it contains; and (e) Executive is fully aware
of the legal and binding effect of this Agreement.    
IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
 
 
 
Dated:
 
 
 
 
 
 
 
John Leaman
 
 
 
 
 
 
 
 
 
SELECTA BIOSCIENCES, INC.
 
 
 
 
 
 
 
 
 
 
Dated:
 
By:
 
 
 
 
 
Name:
 
 
 
 
Title:
 







4

--------------------------------------------------------------------------------








EXHIBIT B
Employee Nondisclosure, Noncompetition and Assignment of Intellectual Property
Agreement
[attached]






--------------------------------------------------------------------------------








EXHIBIT C
Form of Indemnification Agreement
[attached]



